DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uosaki et al. (US 2009/0137729) in view of Diem et al. (US 2009/0126603) and Domenech et al. (US 2011/0185683).
Regarding claims 1 and 5-6, Uosaki discloses film comprising at least one layer, wherein the layer comprises a LLDPE (paragraph 0010) and a polyethylene wax having a density of 0.895 to 0.980 g/cc (paragraph 0030), wherein the amount of wax is not particularly restricted but more specifically 0.01 to 10 parts by weight (paragraphs 0191). It is noted that Uosaki does not disclose nonpolar wax, however, given that the wax of Uosaki is not functionalized and Uosaki does not disclose wax being polar, it is noted that the wax of Uosaki is nonpolar. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Uosaki fails to disclose the properties of polyethylene wax.
Diem discloses wax and polymer formulations comprising nonpolar polyethylene wax such as Licowax PE130 or Licowax PE 190 to obtain sufficient mechanical strength such as hardness and modulus of elasticity (paragraphs 0009, 0010, 0014, 0029, 0122-0125) wherein the wax has viscosity of 50 to 30000 mpas at 140 C. Given that Diem discloses the same wax as disclosed in the present specification such as Licowax PE130 or Licowax PE 190, it is clear that the wax of Diem would have the same properties as claimed in present claims.
It would have been obvious to one of ordinary skill in the art to use the specific wax of Diem in the film of Uosaki to obtain sufficient mechanical strength such as hardness and modulus of elasticity.
Uosaki in view of Diem does not disclose Ziegler-Natta catalyzed LLDPE having a crystallinity from about 40 to about 50%.
Domenech discloses barrier films comprising Ziegler Natta catalyzed LLDPE such as DOELEX 2045 S to obtain larger crystals for desirable barrier properties (paragraphs 0027). Given that Domenech discloses the same LLDPE as disclosed in the present specification, it is clear that the LLDPE of Domenech would have the same properties as claimed in present claim.
It would have been obvious to one of ordinary skill in the art to use the specific LLDPE of Domenech in the layer of Uosaki in view of Diem to obtain larger crystals for desirable barrier properties. 
Regarding claim 2, Uosaki in view of Diem and Domenech discloses the film of claim 1, wherein the polymer component comprises blend of LLDPE and HDPE (paragraphs 0010-0011).
Regarding claims 8-9, Uosaki in view of Diem and Domenech discloses the film of claim 1, wherein given that the film of Uosaki in view of Diem and Domenech discloses the same composition as claimed in present claim, it is clear that the film of Uosaki in view of Diem and Domenech would have the same properties as claimed in present claims.
Regarding claim 10, Uosaki in view of Diem and Domenech discloses the film of claim 1, wherein the film is single film, i.e. monolayer film, (paragraph 0205).
Response to Arguments

Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive.
Applicant argues that Uosaki discloses metallocene catalyzed polyethylene and polyethylene wax components. However, it is noted that Uosaki does not disclose metallocene catalyzed polyethylene, rather Uosaki discloses the polyethylene wax may be prepared using a metallocene catalyst in paragraph 0043. Further, there is nothing in the present claims that exclude metallocene catalyzed polyethylene wax.
Applicant argues that the present invention has found that when a polyethylene polymer component comprising a Ziegler-Natta catalyzed linear low density polyethylene having a crystallinity from about 40% to about 50% is combined with a particular wax component, superior and unexpected results are realized for oxygen transmission rate testing done on the film. However, applicant has not provided any evidence, i.e. data, to support superior and unexpected results.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787